       Case 4:19-cr-00172-RGE-HCA Document 194 Filed 09/21/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA


 UNITED STATES OF AMERICA                     §   CASE NO. 4:19-CR-00172
            Plaintiff,                        §
                                              §   JUDGE: Rebecca Goodgame Ebinger
                                              §
 vs.                                          §   DEFENDANT’S MOTION FOR
                                              §   SCHEDULING ORDER OR AN
                                              §   EXTENSION IN TIME TO REPLY
 RUBY MONTOYA                                 §
           Defendant.                         §


        Defendant, RUBY MONTOYA, through counsel, hereby files this Motion for

Scheduling Order or an Extension in Time to Reply to the Government’s Response to

Defendant’s Motion to Withdraw. In support of same, Defendant states as follows:

           1. On August 26, 2021, Defendant filed a motion to withdraw her guilty plea. (DKT

              176.)

           2. On August 27, 2021, Defendant filed her Motion to Continue Sentencing. (DKT

              182.)

           3. Also on August 27, 2021, defense counsel filed a Statement Agreeing to be

              Bound by Discovery and Protective Order. (DKT 181.)

           4. On August 30, 2021, Defendant filed her Unresisted Amended Motion to

              Continue Sentencing, advising that, in the interest of justice, discovery was

              needed before Defendant could proceed. (DKT 184.)

           5. On that same date, the Court granted the Motion to Continue Sentencing (DKT

              182) and denied as moot the Amended Motion to Continue Sentencing (DKT

              184). (DKT 185.)
Case 4:19-cr-00172-RGE-HCA Document 194 Filed 09/21/21 Page 2 of 5




    6. Also, on that date, the Government provided defense counsel with a Stipulated

       Discovery and Protective Order, which defense counsel signed and returned on

       that date.

    7. The Government filed the Stipulated Discovery and Protective Order on August

       31, 2021. (DKT 186.)

    8. The Court entered the Stipulated Discovery and Protective Order and terminated

       all deadlines and hearings on September 1, 2021. (DKT 187; Docket Text entered

       on September 1, 2021.)

    9. On September 8, 2021, the Government filed a Motion for Extension to respond

       to the Motion to Withdraw the Guilty Plea. (DKT 188.)

    10. On September 9, 2021, the Court granted the Government’s motion providing that

       the Government’s response should be filed by September 15, 2021.

    11. On September 15, 2021, Defendant filed a response to the Government’s motion

       advising that she was not opposed to an extension. Defendant further advised that

       she was still awaiting discovery from the Government and that she would need

       time to review such discovery prior to replying to the Government’s response to

       her motion to withdraw.

    12. On September 16, 2021, the Government filed its Response to Defendant’s

       Motion to Withdraw.

    13. As such, Defendant’s reply is due on September 23, 2021.

    14. Also on September 16, 2021, the Government provided defense counsel with

       access to Defendant’s discovery file. This file contains 1,424 individual files and

       defense counsel’s computer estimates it to be more than 6 GB in size.



                                         2
Case 4:19-cr-00172-RGE-HCA Document 194 Filed 09/21/21 Page 3 of 5




    15. After 5 days of diligent review, defense counsel has barely scratched the surface

       of the massive amount of information contained in this file and is still reviewing

       Grand Jury responses.

    16. Defendant wishes to file an Amended Motion to Withdraw Guilty Plea, or a

       supplement to the Motion to Withdraw Guilty Plea, to include supporting data

       from the discovery received on September 16, 2021. To do so, defense counsel

       needs time to fully review the discovery.

    17. Defendant also needs to provide any discovery relevant to the opinions of the two

       experts hired by counsel to those experts so that they can each evaluate the

       relevant evidence and determine if it impacts their expert opinions. Counsel is

       making a list of discovery that is relevant to each expert’s work simultaneously

       with her review of the materials. The discovery order requires that she file a

       motion to share the relevant materials with the experts prior to doing so. This

       process will also take time that should be considered in evaluating this motion for

       extension.

    18. As such, Defendant respectfully requests that a scheduling order be entered to

       provide dates for filing an Amended Motion to Withdraw, the Government’s

       Response thereto, and Defendant’s Reply.

    19. In the alternative, Defendant respectfully requests that she be granted additional

       time to reply to the Government’s Response to enable a complete review of the

       discovery prior to responding.

                        CONCLUSION AND PRAYER

    For the foregoing reasons, Defendant Montoya respectfully requests that the Court:



                                         3
      Case 4:19-cr-00172-RGE-HCA Document 194 Filed 09/21/21 Page 4 of 5




       A. Enter a scheduling Order permitting Defendant to file an Amended Motion to

           Withdraw Guilty Plea to supplement her prior Motion with the recently received

           discovery, after a full opportunity to review the extensive discovery.

       B. In the alternative, Defendant requests that the Court grant Defendant an extension on

           her time to file a reply to the Government’s Response to enable defense counsel a full

           and comprehensive review of the recently received discovery prior to drafting the

           reply.


                                          Respectfully submitted,


                                          /s/ Daphne Pattison Silverman
                                          Daphne Pattison Silverman
                                          TBN 06739550
                                          Silverman Law Group
                                          501 N. IH 35
                                          Austin, Texas 78702
                                          512-975-5880
                                          daphnesilverman@gmail.com
                                          Attorney for Defendant




                              CERTIFICATE OF CONFERENCE

       I, Daphne Pattison Silverman, certify that I conferred with counsel for the Government
and he stated that he was unopposed to this Motion.

                                     s/ Daphne Pattison Silverman
                                     Daphne Pattison Silverman
                                     Attorney for Defendant


                                 CERTIFICATE OF SERVICE

        I, Daphne Pattison Silverman, do hereby certify that on this September 21, 2021, a true
and correct copy of the foregoing document was served on all parties of record via electronic
service.


                                                4
Case 4:19-cr-00172-RGE-HCA Document 194 Filed 09/21/21 Page 5 of 5




                        /s/ Daphne Pattison Silverman
                        Daphne Pattison Silverman
                        Attorney for Defendant




                                  5
